              Case 20-11768-CSS         Doc 530       Filed 11/04/20    Page 1 of 3

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE FOR THE DISTRICT OF DELAWARE

IN RE:                                        §
                                              §
LUCKY BRAND                                   §       CASE NO. 20-11768
DUNGAREES, LLC, et al                         §
                                              §       Chapter 11
           Debtors                            §       (Jointly Administered)


 CERTAIN TEXAS TAXING ENTITIES’ OBJECTION TO THE FIRST AMENDED
JOINT PLAN OF LIQUIDATION FOR LUCKY BRAND DUNGAREES, LLC AND ITS
   AFFILIATE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
                        (Relates to Doc. No. 451)

To:    The Honorable Chief United States Bankruptcy Judge

       COME NOW Arlington Independent School District, Frisco Independent School District,

Harris County Municipal Utility District #358, Harris County Water Control & Improvement

District #155, Woodlands Metro Municipal Utility District, and Woodlands Road Utility District

#1, secured creditors and parties in interest (the “Certain Texas Taxing Entities”) and file this

objection to the First Amended Joint Plan of Liquidation for Lucky Brand Dungarees, LLC and its

Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (the “Plan”).

1.     The Certain Texas Taxing Entities are political subdivisions of the State of Texas,

authorized and required by the Texas Constitution and laws to levy and collect taxes on taxable

personal and real property within their boundaries, in order to operate and discharge their public

purposes.

2.     The Certain Texas Taxing Entities hold secured pre-petition tax claims for ad valorem

taxes for the 2020 tax year in the amount of $6,869.55 (the “Tax Claims”). The Tax Claims are

secured by senior tax liens on the taxable property of the Debtors within their boundaries (the “Tax

Liens”).




                                                  1
               Case 20-11768-CSS          Doc 530        Filed 11/04/20     Page 2 of 3

3.      The Tax Liens attach on January 1 of each tax year and are superior to any other secured

claim on the taxable property in this case as provided by Article VIII, Section 15 of the Texas

Constitution, and Sections 32.01 and Section 32.05(b) of the Texas Property Tax Code.

4.      The Certain Texas Taxing Entities object to confirmation of the Plan to the extent that it

fails to provide its secured claims with interim statutory interest at the rate specified under Section

33.01(c) of the Texas Property Tax Code and pursuant to Sections 506(b) and 1129(b)(2)(A)(i)(II)

of the Bankruptcy Code, from the petition date through the date of payment.

5.      The Certain Texas Taxing Entities assert that the Plan should expressly provide for the

retention of its property tax liens, including those for pre-petition taxes, until all taxes, penalties,

and interest secured by those liens have been paid.

6.      The Certain Texas Taxing Entities further object to the confirmation of the Plan to the

extent that it fails to clearly state when payment for its secured claim can be expected.

7.      The Certain Texas Taxing Entities additionally object to the confirmation of the Plan to the

extent that it does not contain cure provisions in case of a default in plan payments to The Certain

Texas Taxing Entities.

        WHEREFORE, Arlington Independent School District, Frisco Independent School

District, Harris County Municipal Utility District #358, Harris County Water Control &

Improvement District #155, Woodlands Metro Municipal Utility District, and Woodlands Road

Utility District #1 object to the Plan, request that the Plan not be confirmed, and grant them such

other and further relief as is just and proper.

Dated: November 4, 2020.

                                                  Respectfully submitted,

                                                  PERDUE, BRANDON, FIELDER,
                                                  COLLINS & MOTT, L.L.P.
                                                  Attorneys for The Certain Texas Taxing Entities
                                                  500 E. Border St. Suite 640
                                                  Arlington, Texas 76010

                                                     2
             Case 20-11768-CSS        Doc 530     Filed 11/04/20    Page 3 of 3

                                           (817) 461-3344 (phone)
                                           (817) 860-6509 (fax)
                                           ecobb@pbfcm.com

                                           /s/ Eboney Cobb
                                           Eboney Cobb
                                           Texas State Bar No. 24048397
                                           Melissa E. Valdez
                                           Texas State Bar No. 24051463

                                     CERTIFICATE OF SERVICE

        I hereby certify that on November 4, 2020 a true and correct copy of the foregoing
document was served by the Electronic Case Filing System for the United States Bankruptcy Court
for the District of Delaware, including but not limited to the following:

DEBTORS’ COUNSEL
Ted A. Dillman
Chris M. Craige
Latham & Watkins LLP
335 S. Grand Avenue, Suite 100
Los Angeles, California 90071

Kara Hammond Coyle
Joseph M. Mulvihill
Young Conaway Stargatt & Taylor, LLP
Rodney Square
1000 N. King Street
Wilmington, Delaware 1980

COUNSEL TO THE COMMITTEE
Bradford J. Sandler
Colin R. Robinson
Paul J. Labov
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, Delaware 1980

UNITED STATES TRUSTEE

Juliet Sarkessian
844 King Street, Suite 2207, LB 35
Wilmington, DE 19801


                                           /s/ Eboney Cobb
                                           Eboney Cobb



                                              3
